       Case 1:18-cv-01005-AT-SDA Document 165 Filed 08/26/21 Page 1 of 2



 RYAN SESTACK
 RSESTACK@GRSM.COM

 JEFFREY CAMHI
 JCAMHI@GRSM.COM                            ϴͬϮϲͬϮϬϮϭ
 CHRISTOPHER COYNE                                                              ATTORNEYS AT LAW
 CCOYNE@GRSM.COM                                                         1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                               NEW YORK, NY 10004
                                                                                 WWW .GRSM.COM




                                        August 25, 2021
VIA ECF
Honorable Stewart D. Aaron              ƉƉůŝĐĂƚŝŽŶ'ZEd͘^KKZZ͘
United States Magistrate Judge          ĂƚĞĚ͗ƵŐƵƐƚϮϲ͕ϮϬϮϭ
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:   Kairam v. West Side GI, LLC
                       Civil Action Number 1:18-cv-1005 (AT) (SDA)

Dear Judge Aaron:

        I am an attorney with Gordon Rees Scully Mansukhani, LLP, counsel for defendants
WestSide GI, LLC (“WSGI”), Peter Distler, and Ricardo Pou, in the above-referenced
consolidated action. Defendants write to respectfully request a 2-week extension of time, from
August 30, to September 13, 2021, to file their response to the Consolidated Complaint, filed July
15, 2021 (Docket No. 161). This is the second request for an extension of time to respond to the
Consolidated Complaint. Defendants requested plaintiff’s consent to this extension, and plaintiff
indicated that she neither consents nor objects to this request.

        Defendants request this extension of time in order to complete their analysis of the
Consolidated Complaint and finalize their response to this pleading. The Consolidated Complaint
is 53-pages long, with 220 paragraphs and 28 separate and distinct causes of action. Moreover,
and as the Court is aware, many of these claims have been subject to extensive motion practice,
including an appeal to the Second Circuit and remand to the district court. This case entails an
extremely complicated procedural history associated with the three separate matters that existed
prior to consolidation, and thus requires a significant amount of time to review, analyze, and
develop a response. In addition, the undersigned has had numerous deadlines in other matters over
the past few weeks, including, among other things, imminent motion deadlines in proceedings
before the New York State Supreme Court, Bronx County, and United States District Court,
Eastern District of New York. Given the complexity of this matter and these separate obligations
in other matters, Defendants are compelled to request this brief 2-week extension of time.

        As such, Defendants respectfully request this extension of time, until September 13, 2021,

                                                1
                        Case 1:18-cv-01005-AT-SDA Document 165 Filed 08/26/21 Page 2 of 2




                  to respond to the Consolidated Complaint.

                         Thank you for your consideration of this matter.


                                                                            Respectfully submitted,

                                                                            GORDON REES SCULLY
                                                                            MANSUKHANI, LLP
                                                                            Christopher Coyne
                                                                            Christopher Coyne, Esq.

                  cc.    Ryan Sestack Esq. (via email & ECF)
                         Jeffrey Camhi, Esq. (via email & ECF)
                         Elizabeth Shieldkret, Esq. (via ECF)




1167938/60819053v.1
                                                                 2
